Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-6, 8-9, 12-14 and 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10459548. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same structure of an electronic device housing comprising a sensor, a glass layer, an opaque layer with an opening aligning with the sensor, a color layer, an infrared ink layer, etc.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-6, 8-9, 12 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki et al. (US 20170184764 A1) in view of Pantfoerder (US 20120295665 A1).
Re claim 1: Matsuyuki discloses an electronic device (see 10 in fig 1) comprising: 
a housing including a plurality of layers; and 
a sensor (infrared light proximity sensor 42 in fig 2; paragraph 32) included within the housing,
wherein the plurality of layers comprises: 
a glass layer (transparent layer 30 in fig 3; paragraph 30) that is substantially transparent; 
an opaque layer (opaque making layer 36 in fig 3) in which an opening (40 in figs 2-3; paragraph 34) is formed, and wherein the opening is formed to be at least partially aligned with the sensor (see fig 2), and
a color layer (coating layer 38 in fig 3 and paragraph 34; if desired, coating 38 may be deposited on the inner surface of display cover layer 30 before depositing layer 36) disposed between the opaque layer and the glass layer and forming at least a portion of a color exposed through the glass layer (herein, 
wherein a portion of the plurality of layers aligned with the sensor is configured with a reflective index that causes visible light to be input at a ratio of 10% or less (see fig 4 and paragraph 35; herein, at visible light wavelengths, the transmission of coating 38 may be low (e.g., less than 20%, less than 10%, or less than 5%)).
Matsuyuki fails to disclose an infrared ink layer comprising an IR ink, wherein at least a portion of the IR ink layer protrudes into the opening and in contact with the color layer.
Pantfoerder discloses an electronic device (mobile device 10 in fig 2) comprising an opaque layer (13 in fig 4) in which an opening (see fig A) is formed, and an infrared ink layer (IR transmissive layer 15 in fig 4) comprising an IR ink, wherein at least a portion of the IR ink layer protrudes into the opening (see figs 4, A) and in contact with a layer (structural layer 11 in fig 4) disposed above the opaque layer (see paragraph 46; herein, the IR transmissive layer 15 may be a film of IR transparent paint that has been deposited or rolled onto the back of bottom face of the structural layer 11. The layer 15 serves to give a uniform appearance to the exterior face of the housing, by hiding the openings that have been formed in the layer 13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional IR ink 

    PNG
    media_image1.png
    565
    842
    media_image1.png
    Greyscale


Re claim 3: Matsuyuki in view of Pantfoerder discloses the electronic device, wherein the color layer has a thickness of 10 nm to 500 nm (Matsuyuki: see paragraph 36, lines 9-12).
Re claim 4: Matsuyuki in view of Pantfoerder discloses the electronic device, wherein the color layer has a thickness of 5 micrometer to 50 micrometer (Matsuyuki: see paragraph 36, lines 9-12).
Re claim 5: Matsuyuki in view of Pantfoerder discloses the electronic device, comprising a display (Matsuyuki: touch screen display 14 in fig 1; paragraph 24) included within the housing, wherein the housing includes a first surface (i.e., top surface) to which the display is exposed and a second surface (i.e., bottom surface) opposite to the first surface, and wherein the sensor (Matsuyuki: 42; paragraph 32) is configured to receive or emit infrared light through a portion of the first surface.
Re claim 6: Matsuyuki in view of Pantfoerder discloses the electronic device, comprising a display (Matsuyuki: touch screen display 14 in fig 1; paragraph 24) included within the housing, wherein the housing includes a first surface (i.e., top surface) to which the display is exposed and a second surface (i.e., bottom surface) opposite to the first surface, and wherein the sensor (Matsuyuki: 42; paragraph 32) is configured to receive or emit infrared light through a portion of the first surface.

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the sensor facing the second surface and provide the plurality of layers in front of the sensor so that the sensor can receive or emit infrared light through a portion of the second surface; The examiner further notes that relocation of parts is considered obvious to a person of ordinary skill in the art and has a little significance unless a new and an unexpected result is produced.
Re claim 8: Matsuyuki in view of Pantfoerder discloses the electronic device, wherein light of a first wavelength band (Matsuyuki: infrared light wavelength ranges from 700 nm to 1mm)  passes through the color layer by at least a first ratio, and light of a second wavelength band (Matsuyuki: visible light wavelength ranges from 400 nm to 700 nm) passes through the color layer at not greater than a second ratio, wherein the first ratio is 20% and the second ratio is 15% (Matsuyuki: see fig 4 and paragraph 35).
Re claim 9: Matsuyuki in view of Pantfoerder discloses the electronic device, wherein the first wavelength band (Matsuyuki: infrared light wavelength ranges from 700 nm to 1mm) corresponds to an infrared light area including a wavelength of 940 nm, and the second wavelength band (Matsuyuki: visible light wavelength ranges from 400 nm to 700 nm) corresponds to a visible light area including a wavelength of 550 nm (Matsuyuki: see fig 4 and paragraph 35).

Re claim 17: Matsuyuki discloses a cover of an electronic device (see 10 in fig 1), the cover comprising: 
a glass layer (transparent layer 30 in fig 3; paragraph 30) formed of a transparent material; 
a color layer (coating layer 38 in fig 3 and paragraph 34; if desired, coating 38 may be deposited on the inner surface of display cover layer 30 before depositing layer 36) disposed under the glass layer and configured to (i.e., functional language) realize a designated color;
a black masking layer (opaque making layer 36 in fig 3) disposed under the color layer and formed of a black color (see paragraph 31), wherein an opening (40 in figs 2-3; paragraph 34) is formed in a portion of the black masking layer,
wherein the color layer is configured such that light in a first wavelength band (infrared light wavelength ranges from 700 nm to 1mm) is transmitted at a first rate or more, and light in a second wavelength band (visible light wavelength ranges from 400 nm to 700 nm) is transmitted at a second rate or less (see fig 4 and paragraph 35), and
wherein the color layer forms at least a portion of a color exposed through the glass layer (herein, since coating layer 38 is deposited on the inner surface of 
wherein the glass layer and the color layer aligned with the opening are configured with a reflective index that causes visible light to be input at a ratio of 10% or less (see fig 4 and paragraph 35; herein, at visible light wavelengths, the transmission of coating 38 may be low (e.g., less than 20%, less than 10%, or less than 5%)).
Matsuyuki fails to disclose an infrared ink layer comprising at least a portion of the IR ink layer protruding into the opening and in contact with the color layer.
Pantfoerder discloses an electronic device (mobile device 10 in fig 2) comprising an opaque layer (13 in fig 4) in which an opening (see fig A) is formed, and an infrared ink layer (IR transmissive layer 15 in fig 4) comprising an IR ink, wherein at least a portion of the IR ink layer protrudes into the opening (see figs 4, A) and in contact with a layer (structural layer 11 in fig 4) disposed above the opaque layer (see paragraph 46; herein, the IR transmissive layer 15 may be a film of IR transparent paint that has been deposited or rolled onto the back of bottom face of the structural layer 11. The layer 15 serves to give a uniform appearance to the exterior face of the housing, by hiding the openings that have been formed in the layer 13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional IR ink layer below the opaque layer, in the device of Matsuyuki, such that a portion of 
Re claim 18: Matsuyuki in view of Pantfoerder discloses the cover, wherein the first wavelength band (Matsuyuki: infrared light wavelength ranges from 700 nm to 1mm) corresponds to an infrared light area including a wavelength of 940 nm, and the second wavelength band (Matsuyuki: visible light wavelength ranges from 400 nm to 700 nm) corresponds to a visible light area including a wavelength of 550 nm, wherein the first rate is 20% and the second rate is 15% (Matsuyuki: see fig 4 and paragraph 35).
Re claim 19: Matsuyuki in view of Pantfoerder discloses the cover, wherein the color layer comprises at least one oxide (Matsuyuki: Silicon oxide in fig 7) or nitride (Matsuyuki: Silicon nitride in fig 7) deposition layer and at least one metal thin film deposition layer (Matsuyuki: CuO in fig 7).
Re claim 20: Matsuyuki in view of Pantfoerder discloses the cover, wherein the IR ink layer (Pantfoerder: IR transmissive layer 15 in fig 4) comprises 
Re claim 21: Matsuyuki in view of Pantfoerder discloses the electronic device, wherein the color layer (Matsuyuki: 38) comprises: 
a first layer (Matsuyuki: layer 60 in fig 5) disposed between the glass layer and the opaque layer and having a first refractive index (Matsuyuki: index 2.0 of Silicon nitride in layer 60 in fig 7; see paragraph 43), and
a second layer (Matsuyuki: layer 64 in fig 5) disposed between the first layer and the opaque layer and having a second refractive index (Matsuyuki: index 1.45 of silicon oxide in layer 64 in fig 7; see paragraph 43) that is smaller than the first refractive index.
Re claim 22: Matsuyuki in view of Pantfoerder discloses the electronic device, wherein a ratio of a thickness of the first layer and a thickness of the second layer is in a range between 0.48:1.09 to 7.33:16.50 (Matsuyuki: see paragraph 36, lines 9-12; herein, thickness of the first layer and thickness of the second layer can be chosen such that desired low visible light transmission and elevated infrared transmission can be achieved while ensuring that the housing has a desired appearance from the outside of electronic device).
Re claim 23: Matsuyuki in view of Pantfoerder discloses the cover, wherein the color layer (Matsuyuki: 38) comprises: 
a first layer (Matsuyuki: layer 60 in fig 5) disposed between the glass layer and an opaque layer (Matsuyuki: i.e., black masking layer 36 in fig 3) and having 
a second layer (Matsuyuki: layer 64 in fig 5) disposed between the first layer and the opaque layer and having a second refractive index (Matsuyuki: index 1.45 of silicon oxide in layer 64 in fig 7; see paragraph 43) that is smaller than the first refractive index.
Re claim 24: Matsuyuki in view of Pantfoerder discloses the electronic device, wherein the color layer comprises a third layer (Matsuyuki: CuO in layer 62 in figs 5, 7) disposed between the first layer (Matsuyuki: 60) and the second layer (Matsuyuki: 64), and wherein each of the first layer and the second layer comprises at least one of SiO2, TiO2, A1203, Nb205, MgF2, Ti205, SnO2, ZnO, Ta205, MgO, Si3N4, ITO, AlN, AlON, TiN, Ti3O5, and ZrO2 (Matsuyuki: see fig 7 and paragraph 43).
Matsuyuki in view of Pantfoerder fails to disclose that the third layer comprises at least one of In, Al, Ag, Sn, and Ag.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the third layer with at least one of In, Al, Ag, Sn, and Ag depending on the desired color appearance of the cover from outside of the electronic device. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
.
7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyuki et al. (US 20170184764 A1) modified by Pantfoerder (US 20120295665 A1) and further in view of Hashiguchi et al. (US 20080316594 A1).
Re claim 13: Matsuyuki in view of Pantfoerder discloses the electronic device.
Matsuyuki in view of Pantfoerder fails to disclose the electronic device further comprising a film layer printed by using an ink or a paint of an opaque color.
Hashiguchi discloses a cover (21G in fig 18) of an electronic device, wherein the cover comprising a film layer (information printed layer 95 in fig 18 and paragraph 148) printed using an ink.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the cover of the electronic device with an additional film layer that is printed by using an ink in order to make characters images and patterns formed on the information print layer visible from the outer side of the electronic device for desired appearance.
Re claim 14: Matsuyuki in view of Pantfoerder and Hashiguchi discloses the electronic device, wherein the film layer comprises a molding pattern (Hashiguchi: information printed layer 95 in fig 18 and paragraph 148).
Response to Arguments
8.	Applicant's arguments filed on 1/25/2021 have been fully considered but they are not persuasive. 

The applicants further argue that since the adhesive layer 16 of Pantfoerder touches the opening 22, Pantfoerder does not teach or suggest that the IR ink layer protrudes into the opening. The examiner herein notes that it was never the intention of the examiner to use opening 22 as “the opening” formed in the opaque layer. Instead the examiner has treated the opening formed in the opaque layer 13 (shown in fig A above) as the claimed opening.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NIDHI THAKER/           Primary Examiner, Art Unit 2835